[compasslogo.jpg]
Exhibit 10.4





NON QUALIFIED STOCK OPTION AWARD AGREEMENT
Name of Optionee:






Grant Date:


 
Number of Option Shares:


 
Option Price per Share:


 



This Agreement evidences the grant by Compass Minerals International, Inc., a
Delaware corporation (the “Company”), of a non-qualified stock option to the
above-referenced “Optionee”, and the acceptance of the non-qualified stock
option by the Optionee, pursuant to the Compass Minerals International, Inc.
2015 Incentive Award Plan, as may be amended from time to time (the “Plan”), and
the Rules, Policies and Procedures adopted by the Committee for the Plan, as may
be amended from time to time. The Plan and the Rules, Policies and Procedures
are collectively referred to in this Agreement as the “Governing Documents”.
1.     Incorporation of Governing Documents. The terms and provisions of the
Governing Documents are incorporated into and made a part of this Agreement by
reference. In the event of a conflict between any provision of this Agreement
and the Governing Documents, the provisions of the Governing Documents will
control. Capitalized terms used in this Agreement and not otherwise defined
shall have the meanings ascribed to those terms in the Governing Documents.
2.     Option Price. Subject to terms and conditions of the Governing Documents
and this Agreement, Optionee shall have the option (the “Option”) to purchase
shares of Stock at the price per share (the “Option Price”) and in the amounts
set forth above. Payment of the Option Price may be made in any manner specified
under the Governing Documents. The Option is not intended to qualify for federal
income tax purposes as an “incentive stock option” within the meaning of Section
422 of the Internal Revenue Code of 1986, as amended.
3.     Term. The term of the Option shall commence on the Grant Date and expire
upon the earlier of: the seventh (7th) anniversary of the Grant Date, or the
time set forth in the Governing Documents.
4.     Vesting and Exercise of Option. The Option will become vested and
exercisable at the Option Price and with respect to the Number of Option Shares
set forth above, in accordance with the following vesting schedule:
Date
Vested %
1st anniversary of Grant Date
25%
2nd anniversary of Grant Date
50%
3rd anniversary of Grant Date
75%
4th anniversary of Grant Date
100%



5.     Entire Agreement. This Agreement, together with the Governing Documents,
constitute the entire agreement between the parties with respect to the subject
matter hereof and thereof and supersede all prior written or oral negotiations,
commitments, representations and agreements with respect thereto.
6.     Receipt of Governing Documents. Optionee acknowledges receipt of a copy
of the Governing Documents.


1

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
Grant Date. This Agreement may be executed in counterparts.
COMPASS MINERALS INTERNATIONAL, INC.
By:
 
Name:
Steven N. Berger
Title:
Senior Vice President Corporate Services

OPTIONEE
 











2